DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/193,857, filed 12/01/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 10/18/2022 is acknowledged.
Claims 1-7 have been fully considered in examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Urschel (US20140210399A1) in view of Inskeep (US9653933B2) (refer to enclosed documents for citations).
Regarding claim 1,
Urschel teaches a portable vehicle starting unit [0010] comprising:
a housing having a handle for carrying the disposable portable vehicle starting unit by hand ([0015], “plastic housing with a carry handle”); 
a lithium ion, nominal, 26.4-volt battery enclosed in the housing (see claim 1 and [0030]), which is substantially close to the claimed 28-volt battery particularly because the broadest reasonable interpretation of “28-volt battery” would consider 28 to be a maximum rather than nominal voltage, such that a 28-volt battery would be obvious to one of ordinary skill in the art.  Additionally, Urschel teaches that the power unit ([0059], “can be designed with a varying numbers of battery configurations of various capacities, in order to allow the user to choose the lightest ground power unit that satisfies his or her power requirements”).  Therefore, it would be obvious to one of ordinary skill in the art to specifically provide a 28 V battery, based on the desired power requirements.
the lithium ion 26.4-volt battery having positive and negative terminals ([0056], “positive and negative…terminals”); 
and a 3-pin connector attached to the housing and electrically connected to the positive and negative terminals of the lithium ion 26.4-volt battery (wherein it is the examiner’s position that the 3-pin connector for charging the battery must be electrically connected to the terminals in order for charging to work);
the 3-pin connector being externally accessible ([0015], “typically a 3-pin NATO... aircraft power connector”; wherein it is the examiner’s position that a power connector is externally accessible due to it needing to function as an attachable power cord).
Additionally, the examiner notes that anything is disposable if thrown away.  As such, the structure of modified Urschel can be considered to be disposable. Further, if Urschel did not teach the battery being disposable, Inskeep teaches a portable, disposable ([0006], “detachable”) vehicle starting unit to allow the user to offload weight [0006].  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to combine the disposable ability of the battery pack of Inskeep with the battery pack of Urschel in order to allow the user to offload weight and reduce their encumberment. 
Regarding claim 2,
Modified Urschel teaches the disposable portable vehicle starting unit as claimed in claim 1 (see rejection of claim 1 above), wherein the disposable portable vehicle starting unit weighs less than 13 pounds, which encompasses the claimed range of 5 to 7 pounds. "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Regarding claim 3,
Modified Urschel teaches the disposable portable vehicle starting unit as claimed in claim 1 (see rejection of claim 1 above) further including a volt meter mounted in the housing and viewable externally, the volt meter being electrically attached to the positive and negative terminals of the lithium ion 28-volt battery ([0033], “display screen…voltage”; see rejection of claim 1 above).
Regarding claim 4,
Modified Urschel teaches the disposable portable vehicle starting unit as claimed in claim 1 (see rejection of claim 1 above), wherein the 3-pin connector is designed to mate with starting electrical connectors in aviation vehicles (see abstract).
Regarding claim 5,
Modified Urschel teaches the disposable portable vehicle starting unit as claimed in claim 4 further including an adapter designed to mate with the 3-pin connector and to couple the 3-pin connector (see abstract) with starting electrical connectors in aviation vehicle.  Urschel fails to teach an electric ground vehicle, however; Inskeep teaches a connector to that of an electric start ground vehicle ([0012], “electrical system”, wherein [0004] demonstrates that batteries are required to start the vehicle) such that the device can assist ground vehicles.  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to modify the battery pack of Urschel with the connectors of Inskeep in order to accommodate jumpstarting ground vehicles.
Regarding claim 6,
Urschel teaches a portable vehicle starting unit [0010] comprising:
a housing the housing having a handle for carrying the disposable portable vehicle starting unit by hand ([0015], “plastic housing with a carry handle”); 
a lithium ion nominal 26.4-volt battery enclosed in the housing (see claim 1 and [0030]), which is substantially close to the claimed 28-volt battery such that a 28-volt battery would be obvious to one of ordinary skill in the art.  Additionally, Urschel teaches that the power unit ([0059], “can be designed with a varying numbers of battery configurations of various capacities, in order to allow the user to choose the lightest ground power unit that satisfies his or her power requirements”).  Therefore, it would be obvious to one of ordinary skill in the art to specifically provide a 28 V battery, based on the desired power requirements.
the lithium ion 26.4-volt battery having positive and negative terminals ([0056], “positive and negative…terminals”; 
volt meter mounted in the housing and viewable externally, the volt meter being electrically attached to the positive and negative terminals of the lithium ion 28-volt battery ([0033], “display screen…voltage”
the volt meter being electrically attached to the positive and negative terminals of the lithium ion 28-volt battery ([0033], “display screen…voltage”; see rejection of claim 1 above);
a 3-pin connector attached to the housing and electrically connected to the positive and negative terminals of the lithium ion 28-volt battery, the 3-pin connector being designed to mate with starting electrical connectors in aviation vehicles (see abstract) and externally accessible ([0015], “typically a 3-pin NATO... aircraft power connector”; wherein it is the examiner’s position that a power connector is externally accessible due to it needing to function as an attachable power cord).
and the portable vehicle starting unit weighs less than 13 pounds, which encompasses the claimed range of 5 to 7 pounds. "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Additionally, the examiner notes that anything is disposable if thrown away.  As such, the structure of modified Urschel can be considered to be disposable. Further, if Urschel did not teach the battery being disposable, Inskeep teaches a portable, disposable ([0006], “detachable”) vehicle starting unit to allow the user to offload weight [0006].  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to combine the disposable ability of the battery pack of Inskeep with the battery pack of Urschel in order to allow the user to offload weight and reduce their encumberment. 
Regarding claim 7,
Modified Urschel teaches the disposable portable vehicle starting unit as claimed in claim 6 (see rejection of claim 6 above) further including an adapter designed to mate with the 3-pin connector and to couple the 3-pin connector (see abstract) with starting electrical connectors in aviation vehicle.  Urschel fails to teach an electric ground vehicle, however; Inskeep teaches a connector to that of an electric start ground vehicle ([0012], “electrical system”, wherein [0004] demonstrates that batteries are required to start the vehicle) such that the device can assist ground vehicles.  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to modify the battery pack of Urschel with the connectors of Inskeep in order to accommodate jumpstarting ground vehicles.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728